         Case 1:21-cr-00028-APM Document 259 Filed 06/29/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA             )
                                     )
      v.                             )               CASE NO. 1:21-cr-00028-7-APM
                                     )
LAURA STEELE                         )
____________________________________ )




          DEFENDANT’S MOTION TO MODIFY CONDITIONS OF RELEASE

   Laura Steele, by and through undersigned counsel respectfully requests that the Court modify

the conditions of release in this matter, specifically to allow the Ms Steele to leave her home for

vacation as described below. In support of this Motion, Ms Steele states the following:


   1. On 24 March, 2021, the Court granted Ms Steele’s bond motion and released her on home

confinement at her residence with GPS monitoring. A condition of release was a prohibition on

the use of internet/social media. Ms Steele is being supervised by U.S. probation in Winston-

Salem, North Carolina. Counsel has consulted with Ms Steele’s supervision officer, Mr John

Campbell. Mr Campbell relates that while there have been some difficulties regarding technical

concerns, these have not been attributable to Ms Steele. She and her husband have worked

diligently with that office to resolve all problems. Mr Campbell informs to date, Ms Steele has

fully complied with obligations.

   2. Ms Steele requests permission to leave her home for the period of 10 July, through 17 July

2021 for family vacation. This is a vacation that has been booked and planned since the end of

2020. The location of the vacation is 40179 Cutty Sark Drive, Avon, NC. The people in attendance

would be Ms Steele and her husband, Ms Steele’s two children and their fiancés, Mr Steele’s father
                          Case 1:21-cr-00028-APM Document 259 Filed 06/29/21 Page 2 of 2


                 and Ms Steele’s mother, and their dog. Counsel has shared this information with Mr Campbell.

                 Based on Ms Steele’s current compliance status, and that the majority of her family are involved

                 in law-enforcement, Mr Campbell is comfortable this vacation will not cause any issues with Ms

                 Steele’s other conditions of release.


                    WHEREFORE, Laura Steele respectfully requests that she be permitted to leave her home

                 from 10 July to 17 July 2021 for the purpose of family vacation.



                                                             Respectfully Submitted,

                                                             /s/ Peter A. Cooper
                                                             Peter A. Cooper, (#478-082)
                                                             400 Fifth Street, NW.
                                                             Suite 350
                                                             Washington DC 20001
                                                             pcooper@petercooperlaw.com
                                                             Counsel for Laura Steele




                                                  CERTIFICATE OF SERVICE

                        I HEREBY CERTIFY that a copy of the foregoing Motion to Modify Conditions of
                 Release is being filed via the Electronic Court Filing System (ECF), causing a copy to be served
                 upon government counsel of record, this 29th day of June, 2021.

                                                             /s/ Peter A. Cooper
                                                             Peter A. Cooper
PeterCooperLaw




                                                                                                                    2
